Citation Nr: 1114590	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to June 1994, October 1994 to August 1995, and from December 1995 to September 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran submitted an August 2007 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO.  A hearing was scheduled for May 2009, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2010).    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a personal statement, via a VA Form 21-4138, the Veteran asserted that although he was diagnosed with sarcoidosis after service, the symptoms manifested themselves while on active duty in Germany.  

Review of the Veteran's service treatment records reflects that the Veteran complained of dizziness in August 1981, April 1982, April 1990, May 1992, and upon separation from service.  He reported headaches and migraines in August 1981, February 1983, April 1987, and from June 1993 to July 1993.  The Veteran was also diagnosed with chronic fatigue syndrome in June 1993.  Left atrial hypertrophy (LAH) was noted in April 1982 and he further complained of an irregular heart beat in March 1990.  The Veteran complained of chest pain in April 1982 for the past two to three months and coughing in April 1990.  Additionally, he was diagnosed with arthralgia of unknown origin in June 1993 and complained of painful joints, as well as eye trouble, upon separation from service.  

Next, review of the Veteran's post service VA outpatient treatment records from December 2004 to March 2006 reflects a diagnosis and ongoing treatment for sarcoidosis.  Specifically, a March 2006 record notes that a bronchoscopy was performed in August 2001 with a transbronchial biopsy showing sarcoidosis.  In an August 2006 record, a VA physician and pulmonary fellow reported that the Veteran currently has sarcoidosis and opined it is entirely possible that the beginning of this disease started during military service.  The physician also noted that the Veteran's report of in-service shortness of breath, fatigue, and skin symptoms are all consistent but not specific for sarcoidosis.

The VCAA requires that the VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  Review of the evidentiary record shows that the Veteran has not been afforded a Compensation and Pension examination for his current claim on appeal.  The Board notes that the Veteran is competent to assert that he has experienced symptoms relating to his sarcoidosis since service.  As such there remains some question as to whether the Veteran's current disability is attributable to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, given the Veteran's contentions regarding his current disability, and the medical evidence suggesting that his current disability is possibly attributable to service, the Board finds that an examination is necessary prior to final appellate review.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.).

Furthermore, review of the record reflects that the Veteran's dates of active duty are not clearly of record.  The Veteran's earliest DD Form 214 of record reflects active service from March 1992 to June 1994 with ten years and eight months of total prior active service.  The claims file also contains a July 1981 entrance examination report and service treatment records from 1981 to 1991.  However, the Board is unable to determine the specific dates of active duty prior to March 1992 from the record. Thus, in order to properly adjudicate the claim on appeal, all periods of active duty must be verified.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following action:  

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency in order to verify the specific dates of the Veteran's active duty prior to March 1992.  The Veteran's service personnel records should be obtained and associated with the claims file.  All records/responses received should be associated with the claims file.

2.  Obtain all outstanding VA outpatient treatment records regarding sarcoidosis from March 2006 to the present and associate those records with the claims file.

3.  Next, schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his sarcoidosis.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing with regards to sarcoidosis should be conducted.  The appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's sarcoidosis had its origin in service or is in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


